WILLIAMS SECURITIES LAW FIRM, P.A. 2503W. Gardner Ct. TampaFL33611 813-831-9348 Michael@GoPublicDirect.com August 19, 2015 Ms. Hillary Daniels United StatesSecurities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington,D.C.20549-7010 Re: Appalachian Mountain Brewery, Inc. Request for Withdrawal of Form 10-12G Filed June 26, 2015 File No. 000-55460 Dear Ms. Daniels, We have just been retained to represent Appalachian Mountain Brewery, Inc.in SEC matters. We note the above Registration Statement filed on Form 10 was filed less than 60 days ago and thus has not gone effective by operation of law or otherwise. We have been advised by the Company that in view of the Company’s current intention as set forth below, the Company hereby requestsa Withdrawal of the above Registration Statement effective immediately such that the Registration Statement will not go effective by operation of law or otherwise. We are advised that it is now the Company’s intention to file in the near future an Offering Statement on Form I-A under Regulation A.The Company has not yet finalized the details of its contemplated Regulation A/Tier II Offering.It is currently formulating and intends to undertake a “Test-the-Waters” program under Regulation A for the contemplated Offering prior to filing the Offering Statement.The exact structure and filing date of the contemplated Offering will depend in part upon the results of its “Test-the-Waters” program under Regulation A for the contemplated Offering, and thus the Company cannot predict the exact details of the contemplated Offering or when it will file the contemplated Offering Statement. We look forward to working with the staff on the Regulation A Offering Statement after it is filed.The Company intends to respond to the comments inyour letter of July 23, 2015 when it files the Regulation A Offering Statement. If you have any questions concerning the matters set forth in this RW, Withdrawal of Registration Statement, please contact me at 813-835-4044. Sincerely, /s/ Michael T. Williams, Esq. Michael T. Williams, Esq.
